DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/09/2018 and 12/05/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9242214. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader versions of the claims in the cited patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9981232. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader versions of the claims in the cited patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7, 13, 15, 16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Newton (US 3837396, hereinafter Newton).
Regarding claim 1, Newton discloses a tubular construct capable of use as a mixing baffle for mixing a fluid flow, the mixing baffle comprising:
a longitudinal support structure (figure 2, trunk 32); and

wherein the first set of moveable mixing elements are molded in a first configuration and are configured to deform to a second configuration (column 2, lines 53-64).
Regarding claim 2, Newton discloses the first set of movable mixing elements being configured to deform when the mixing baffle is inserted into a conduit (column 2, lines 53-64)
Regarding claim 3, Newton discloses movable mixing elements extending perpendicularly in a plane transverse from the longitudinal support structure in the first configuration (column 2, lines 56-57).
Regarding claim 4, Newton discloses each of the first set of moveable mixing elements being generally planar in the first configuration (column 2, lines 56-57) and is generally non-planar in the second configuration (see figure 2).
Regarding claim 5, Newton discloses the length of each moveable mixing element from the center of the longitudinal support structure to an outer end of each moveable mixing element is greater than inner radius of the conduit (column 2, lines 53-55).
Regarding claim 6, Newton discloses each of the moveable mixing elements bending to be angled at an acute angle relative to the longitudinal support structure in the second configuration (see figure 2).
Regarding claim 7, Newton the moveable mixing elements bending towards an insertion direction of the mixing baffle in the conduit in the second configuration (see figure 2).  Based on figure 2, it can be seen that the spires 34 would be fully capable of bending in any direction when inserted, depending on how the trunk 32 was inserted.  Thus, the direction of bending is considered to be a method of operation of the device with no bearing on its structure, and the claim is met.  See MPEP 2114.
Regarding claim 13, Newton discloses the moveable mixing elements being formed entirely from a deformable plastic material (column 1, lines 38-40; column 3, lines 34-36).
Regarding claim 15, Newton discloses the first set of moveable mixing elements defines a plurality of undercuts in the second configuration (see figures 2, 5, and 7).
Regarding claim 16, Newton discloses a tubular construct capable of use as a static mixer, comprising: a conduit (tube 12); and the mixing baffle of claim 1 inserted in the conduit (see figure 2; rejection of claim 1)
Regarding claims 19 and 20, see rejections of claims 2 and 4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, 12, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newton (US 3837396) (hereinafter Newton) in view of Psaltopoulos (US 4878624, hereinafter Psaltopoulos).
Regarding claim 8, Newton is silent to the second set of stationary mixing elements as recited. Psaltopoulos teaches a static mixer (figure 1) having a longitudinal support structure and a set of stationary mixing elements (element 26) extending from the longitudinal support structure that are not interlaced with other elements extending from the support structure (see figure 1).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the apparatus of Newton with the elements of Psaltopoulos because such a modification would involve only combining known prior art elements to yield the predictable result of mixing fluids within a conduit.  See KSR International Co. v. Teleflex Inc. (KSR)
Regarding claim 9, Newton as modified by Psaltopoulos teaches stationary mixing elements extending perpendicularly in a plane transverse from the longitudinal support structure (Psaltopoulos: figure 1, element 26).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the apparatus of Newton with the elements of Psaltopoulos because such a modification would involve only combining known prior art elements to yield the predictable result of mixing fluids within a conduit.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 10, Newton as modified by Psaltopoulos teaches the length of each stationary mixing element from the center of the longitudinal support structure to an outer end of each stationary mixing element being approximately equal to an inner radius of the conduit (Psaltopoulos: figure 1, element 26).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the apparatus of Newton with the elements of Psaltopoulos because such a modification would involve only combining known prior art elements to yield the predictable result of mixing fluids within a conduit.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 12, Newton discloses each of the movable mixing elements including an inner end connected to the longitudinal support structure (see figure 2), but is silent to a chamfered outer end as recited.  Psaltopoulos teaches mixing elements having a chamfered outer end (figure 1, edges 16 and 18) configured to frictionally engage an inner surface of the conduit when the first set of moveable mixing elements is in the second configuration (the chamfered edges of Psaltopoulos would be capable of performing this function).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the apparatus of Newton with the chamfered KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claims 17 and 18, Newton is silent to left-handed and right-handed mixing baffles as recited.  Psaltopoulos teaches an element including both left-handed and right-handed mixing baffles on the same longitudinal support structure (figure 1).  As can be seen in the figure, some elements on shaft 15 are positioned to move fluid in a spiral in one direction, and some are positioned to move fluid in a spiral in the other direction.  These different spirals can be considered to be left-hand and right-hand as recited in the claim.  It is also noted that, while Psaltopoulos may not specifically teach elements integrally molded with the support structure, this is considered to be a product-by-process limitation that does not further limit the structure.  To one of ordinary skill in the art at the time of invention, it would have been obvious to have provided the apparatus of Newton with the elements of Psaltopoulos because such a modification would involve only combining known prior art elements to yield the predictable result of mixing fluids within a conduit.  See KSR International Co. v. Teleflex Inc. (KSR), supra.
Claims 11 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Newton (US 3837396) (hereinafter Newton) in view of Psaltopoulos (US 4878624, hereinafter Psaltopoulos), as applied to claim 8 above, and further in view of Brauner et al. (US 4220416) (hereinafter Brauner).
Regarding claims 11, Newton is silent to the second set of stationary mixing elements forming a lattice structure with the first set of moveable mixing elements. Brauner discloses a static mixing apparatus (figure 5) wherein two sets of mixing .
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newton (US 3837396) (hereinafter Newton) in view of Horner (US 4093188, hereinafter Horner).
Regarding claim 14, Newton is silent to polypropylene.  Horner teaches a static mixer having parts made of polypropylene (column 8, lines 38).  To one of ordinary skill in the art at the time of invention, it would have been obvious to have formed the apparatus of Newton using polypropylene because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co., Inc. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774